         Case 1:20-cv-00626-PAE Document 10 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
TRUSTEES FOR THE MASON TENDERS
DISTRICT COUNCIL AND WELFARE FUND,
PENSION FUND, ANNUITY FUND, AND
TRAINING PROGRAM FUND, and JOHN                                          ~
                                                                             .     '   i '·• - ., • : ~.
                                                                                 ; ; '\_ i
                                                                                                           I ..... -'  I "1 ,..--..,_
                                                                                                   j ~-- .... ,1 • .. _ .. \
                                                                                                                                         '\    "j
                                                                                                                                        ' ~.... 1
                                                                                                                                                    ,1.   \/
                                                                                                                                                          ~
                                                                                                                                                               ; •
                                                                                                                                                               ~
                                                                                                                                                                     ',·   f ~.: -' ; '.
                                                                                                                                                                           ~
J. VIRGA, IN HIS FIDUCIARY CAPACITY
AS DIRECTOR,

                 AND

ROBERT BONANZA, AS BUSINESS
MANAGER OF THE MASON TENDERS
DISTRICT COUNCIL OF GREATER
NEW YORK,
                     Petitioners,                                                20 CIVIL 626 (PAE)

                 -against-                                                             JUDGMENT

UNIVERSAL PRESERVATION GROUP,
                    Respondent.
----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated August 18, 2020, the Award is confirmed in favor of

petitioners and judgment is entered in the amount of $201,895.00, plus post-judgment interest

pursuant to 28 U.S.C. § 1961(a); accordingly, the case is closed.

Dated: New York, New York
       August 18, 2020

                                                        RUBY J. KRAJICK

                                                              Clerk of Court
                                               BY:
                                                              ~~
                                                              DeputyClerk
